Citation Nr: 0310295	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  01-07 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from June 
1970 to May 1977.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas that denied the 
appellant's claim of entitlement to service connection for 
major depressive disorder.  

In August 2001, a videoconference hearing was held between 
Little Rock and Washington D.C. before the undersigned, who 
will be making a decision on this case and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102.  A transcript of this hearing has been 
prepared and associated with the claims file.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq., was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and made effective from the date of the law's 
enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The 
VCAA eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to the duty to notify 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (per curium order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).  

To date, the RO has not addressed any of the provisions of 
the VCAA in either its development actions or in the July 
2001 Statement of the Case (SOC).  Because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate notification 
and development is undertaken in this case.

Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulation are fully 
complied with and satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).

2.  As part of this development, the RO 
should obtain the appellant's in-service 
psychiatric treatment records from January 
to October 1976 (Little Rock Air Force 
Base, Arkansas), and from January to April 
1974 (Holloman Air Force Base, NM).

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim and any 
Administrative Law Judge (ALJ) decision 
and associated List of Exhibits.

4.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who have treated the 
veteran for his psychiatric disorder 
since his discharge from service.  In 
particular, the appellant should identify 
the social worker who treated him in the 
1970s, as per his VA Form 9 of August 
2001, and give the particulars for all 
outpatient treatment received from Dr. 
Sara Vanscoy.  After securing the 
necessary releases, obtain these records, 
including, but not limited to, complete 
clinical and outpatient treatment 
records, notes, consultation reports, 
medications, problem lists, diagnoses, 
procedures, and emergency room reports.

The VA records should include those 
records reportedly reflecting an October 
16, 2001, consultation, a seven-day 
admission in November 2001, and any 
additional inpatient and/or outpatient 
mental health treatment furnished between 
November 2001 and the present.

5.  Thereafter, the RO should schedule the 
appellant for a psychiatric examination to 
determine the nature, onset date and 
etiology of the appellant's current 
psychiatric pathology.  Send the claims 
folder to the examiner for review.  An 
opinion should be obtained even if the 
appellant does not report for the 
examination.  

The examiner should consider the 
information in the claims file and the 
data obtained from the examination (or 
claims file review alone if the 
examination is not accomplished) to 
provide an opinion as to the diagnosis and 
etiology of any psychiatric disorder 
found.  All necessary tests and studies 
should be conducted.
The examiner should also offer an opinion 
as to the onset date of each of the 
appellant's psychiatric conditions.  

In particular, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that the etiology of the 
appellant's current psychiatric disorder 
is attributable to, or related to, any 
disease or incident suffered during his 
active service, any disease or incident 
suffered prior to service, or any disease 
or incident suffered after service (such 
as work stress, marital discord, or his 
son's suicide), or to a combination of 
such causes or to some other cause or 
causes.  The examiner should identify all 
psychiatric conditions that have been 
present and distinguish conditions that 
are acquired from conditions that are of 
developmental or congenital origin, if 
any.  If there have been multiple 
disorders present, the examiner should 
express an opinion as to whether it is at 
least as likely as not that they are 
proximately due to service.  The examiner 
must render a medical opinion that gives 
an onset date for each Axis I and Axis II 
diagnosis and state whether it is as 
likely as not that the development of the 
condition was caused by, or aggravated by, 
any incident of the appellant's active 
service.

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655 (2002).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




